EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ms. Tanya Levy on 5/24/22.
The application has been amended as follows:
1. (Currently Amended) Apparatus for use with electrophysiological signal detecting electrodes, and a transcranial magnetic stimulation device, the apparatus comprising:
            an output device; and
a computer processor configured to:
drive the transcranial stimulation device to apply one or more pulses of transcranial magnetic stimulation to a subject by driving the transcranial stimulation device to apply a plurality of trains of transcranial magnetic stimulation to the subject;
detect an electrophysiological signal of the subject using the electrophysiological signal detecting electrodes within a given time period of applying one of the one or more pulses of transcranial magnetic stimulation to the subject, wherein the given time period occurs between successive pulses of a given train of transcranial magnetic stimulation;
at least partially in response to a portion of the electrophysiological signal detected within the given time period of applying one of the one or more pulses of transcranial magnetic stimulation to the subject, within a given train, in between successive pulses of transcranial magnetic stimulation, predict an outcome of treating the subject for a neuropsychiatric condition, using a given therapy; 
generate an output on the output device in response to the predicted outcome, and
perform the given therapy based on the predicted outcome.


26. (currently amended) A computer software product, for use with an output device, electrophysiological signal detecting electrodes, and a transcranial magnetic stimulation device, the computer software product comprising a non-transitory computer-readable medium in which program instructions are stored, which instructions, when read by a computer cause the computer to perform the steps of:
driving the transcranial stimulation device to apply one or more pulses of transcranial magnetic stimulation to a subject by driving the transcranial stimulation device to apply a plurality of trains of transcranial magnetic stimulation to the subject;
detecting an electrophysiological signal of the subject using the electrophysiological signal detecting electrodes within a given time period of applying one of the one or more pulses of transcranial magnetic stimulation to the subject, wherein the given time period occurs between successive pulses of a given train of transcranial magnetic stimulation;
at least partially in response to the electrophysiological signal detected within the given time period, predicting an outcome of treating the subject for a neuropsychiatric condition, using a given therapy; 
generating an output on the output device in response to the predicted outcome, and
perform the given therapy based on the predicted outcome.

27. (currently amended) A method comprising:
applying one or more pulses of transcranial magnetic stimulation to a subject by driving a transcranial stimulation device to apply a plurality of trains of transcranial magnetic stimulation to the subject;
detecting an electrophysiological signal of the subject within a given time period of applying one of the one or more pulses of transcranial magnetic stimulation to the subject, wherein the given time period occurs between successive pulses of a given train of transcranial magnetic stimulation; 
at least partially in response to the electrophysiological signal detected within the given time period, predicting an outcome of treating the subject for a neuropsychiatric condition, using a given therapy, and
performing the given therapy based on the predicted outcome.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record (Cook et al.; PG Pub. 2014/0135886) discloses transcranial magnetic stimulation (see par. 52) and predicting an intended clinical effect by measuring a physiological feature (see par. 154) and mentions pulse trains (see par. 120), but does not disclose the specific time period between successive pulses of a given train as the time during which this physiological feature is detected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-jungcenter for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792